Citation Nr: 0112500	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-00 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits, 
calculated in the amount of $16,834.00, to include the issue 
of whether the overpayment was properly created.

(The Board addresses the issues of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for arthritis of the back, whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for headaches secondary to 
a head injury, entitlement to service connection for an 
acquired psychiatric disorder, and entitlement to a 
compensable evaluation for residuals of lacerations of the 
forehead and scalp in a separate decision.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1970 and from September 1970 to January 1972.  His claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 1999 determination of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO). 


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can proceed 
further in adjudicating the veteran's claim.  The RO in this 
case certified for appeal the issue of whether the veteran is 
entitled to a waiver of recovery of the overpayment at issue.  
However, for the reasons explained below, the Board has 
recharacterized the issue to include the issue of whether the 
overpayment at issue was properly created.

In May 1990, the RO granted the veteran's claim for VA 
pension benefits, effective from June 1988.  From 1990 to 
1999, the veteran received these benefits.  In July 1999, the 
RO sent the veteran a letter proposing to terminate his VA 
pension benefits, effective February 1, 1996, on the basis 
that his family income and net worth had changed.  The RO 
explained that it had received information establishing that 
the veteran's spouse had been working since 1996.  In a 
written statement received in August 1999, the veteran 
responded that he had informed the RO of his wife's 
employment and of the fact that they had separated, and 
because he had not received a response from the RO, he 
assumed everything was fine.  Despite the veteran's 
contentions, the RO terminated the benefits as proposed, 
effective February 1, 1996, thereby creating an overpayment 
in the amount of $16,834.00.  

In September 1999, the veteran requested a waiver of recovery 
of the overpayment on two bases: that, in June 1996, he 
informed the VA that his spouse was working and had income, 
and that he would suffer financial hardship if he were 
required to repay the debt.  In October 1999, the Committee 
denied the veteran's request.  This appeal ensues from the 
Committee's decision.  

During a hearing held at the RO in February 2001, the veteran 
and his representative testified that the creation of the 
overpayment at issue was improper.  They specifically argued 
that the amount of pension benefits paid to the veteran from 
February 1996 to May 1999 does not equal the amount of the 
overpayment at issue.  They therefore question how the RO 
derived the amount of that overpayment.  The United States 
Court of Appeals for Veterans Claims (Court) has held that it 
is improper to adjudicate an application for waiver without 
first deciding an appellant's challenge to the lawfulness of 
the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991).  (Although the Court's holding in Schaper 
pertained to an overpayment under the loan guaranty program, 
the Board finds it equally persuasive with regard to 
overpayments created under other VA programs.)  In light of 
the fact that the assertions of the veteran and his 
representative pertain not only to the waiver issue, but 
constitute a challenge to the lawfulness of the debt 
asserted, and the RO has not initially considered this 
challenge, it is incumbent for the RO, on REMAND, to address 
the creation issue.  In addition, when deciding the creation 
issue, the RO should clarify the correct amount of the 
overpayment at issue and explain the basis of its 
calculations. 

Finally, during and after the hearing, the veteran submitted 
additional information in support of his claim.  If the RO 
determines that the debt in this case was properly created, 
the Committee should review this information when 
readjudicating the waiver issue.  

The Board regrets the delay associated with this REMAND; 
however, it believes that it is necessary to ensure that the 
veteran is afforded due process of law.  Accordingly, this 
case is REMANDED to the RO for the following development:

1.  The RO should adjudicate whether the 
overpayment at issue was properly 
created.  In so doing, the RO should 
review all pertinent information of 
record, indicate the amount of the 
overpayment at issue, and explain how the 
amount of the indebtedness at issue was 
derived. 

2.  In the event that an overpayment 
remains, the Committee should then review 
the veteran's waiver request on the basis 
of all the evidence of record, including 
that which was received during and after 
the February 2001 hearing.  

3.  If the decision remains adverse, the 
RO should provide the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.


The Board does not intimate any opinion, favorable or 
unfavorable, as to the merits of the veteran's claim.  The 
veteran may submit additional evidence in support of his 
claim; however, he is not required to act unless otherwise 
notified.  Kutscherousky v. West, 12 Vet. App. 369, 373 
(1999). 


		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




